I vigorously dissent from the majority's opinion. The majority cites Parzynski, Jackson, and Bailey in support of its decision to overrule our Kundrat case. However, this writer fails to understand how those cases lend significant support to the majority's view.
First, the majority characterizes the foregoing cases as "better reasoned" than Kundrat. However, I note that Jackson was released by this court in October 1992, four months prior to the release of Kundrat, and did not contain a uniquely thorough analysis and interpretation of the statutory sections at issue in Kundrat because that issue was not central to the disposition of Jackson. Thus, the Kundrat decision is the most recent pronouncement on this specific issue from this court.
Furthermore, although the Jackson court was composed of two visiting judges, the writer of the majority here concurred with the result in Kundrat. Thus, it would appear that he agreed with our analysis in Kundrat. I am fully aware that Parzynski was released only one week prior to oral argument in Kundrat, and was not brought to our attention at that time as it was here. However, the analysis contained in Parzynski was presented and argued in Kundrat, and we decided to reject such position for the reasons discussed fully in our opinion. Kundrat at 4-7. Accordingly, I staunchly spurn Jackson and Parzynski as "better reasoned" opinions which provide solid bases for overrulingKundrat.
Turning now to Bailey, I find that it actually lends support to our position in Kundrat. The quotation from Bailey contained in the majority opinion reads in part that:
"To deduct the amount of spousal support paid from the income of Plaintiff while not including it as income to Defendant reduces the amount of child support and penalizes the child. Also, such an interpretation requires one calculation prior to the final divorce and a different calculation following the divorce, and could require immediate modification of the child support order pursuant to *Page 619 
R.C.3113.215(B)(4). A more equitable result would occur if the amountof spousal support is deducted from the income of the payorwhile being included as income to the payee, thereby reflectingthe disposable income of each party. However, such an interpretation is precluded by R.C. 3113.215(A)(2)." (Emphasis added.) Id. at 5-6.
Thus, it is clear that the Bailey court recognized the inequitable result which is achieved by the majority's view, and concurs with the reasoning that we espoused in Kundrat at 7:
"It would also be unfair to treat appellee's alimony payments as part of his gross income calculation for child support purposes when this `income' is not actually available to him from which to pay child support because it is given to appellant instead. Thus, the `income' from which appellee pays child support does not actually belong to him, and should not be credited to him."
It appears that the primary reason why the Bailey court ultimately arrived at a different conclusion than in Kundrat was because it interpreted R.C. 3113.215(A)(2) as precluding such result. However, as stated in Kundrat, for reasons of fairness, equity, and logic, we simply viewed R.C. 3113.215(A)(2) differently. Moreover, in Kundrat, we were persuaded by other factors such as the tax consequences the parties agreed to incur. In Kundrat, the payor received a deduction against his gross income for alimony paid, and the payee received an increase for alimony received.
Based on the foregoing, it is my view that stare decisis
militates against the overruling of Kundrat based on cases from other appellate districts which embraced arguments that we soundly rejected in Kundrat.